Citation Nr: 0819779	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  06-28 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision issued 
by the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

In various lay statements, including his September 2006 
Substantive Appeal, the veteran indicates that symptoms 
associated with his service-connected PTSD have increased in 
severity since his last VA examination offered in September 
2005.  

Given these statements, the Board finds that a more 
contemporaneous VA examination is necessary. See VAOPGCPREC 
11-95 (April 7, 1995) (the Board is required to remand a case 
back to the RO for a new examination when the claimant 
asserts that the disability in question has worsened since 
the last examination).  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claim.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should be notified that to 
substantiate his increased evaluation 
claim: (1) he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disabilities and the 
effect that worsening has on his 
employment and daily life; (2) if the 
diagnostic code under which the veteran 
is rated contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by his 
demonstrating a noticeable worsening or 
increase in severity of the disabilities 
and the effect of that worsening has on 
his employment and daily life (such as a 
specific measurement or test result), the 
veteran must be provided at least general 
notice of that requirement; (3) he must 
be notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes; and (4) the notice must 
also provide examples of the types of 
medical and lay evidence that the he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation.  See Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008). 

2.  The veteran should then be afforded a 
VA psychiatric examination to determine 
whether his service-connected PTSD is 
productive of a level of disablement 
greater than that of occupational and 
social impairment due to mild or 
transient symptoms which decrease work 
efficiency and ability to perform 
occupational tasks only during periods of 
significant stress as encompassed by a 10 
percent evaluation under Diagnostic Code 
9411.  

All studies deemed necessary should be 
performed.  All clinical manifestations 
of the veteran's service-connected PTSD 
should be reported in detail.  The 
examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
service-connected PTSD.  The examiner 
should also assign a Global Assessment of 
Functioning (GAF) score based on the 
veteran's service-connected PTSD.  The 
examiner should explain what the assigned 
score represents.  

All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.  In explaining the basis for the 
opinions and conclusions reached, the 
examiner should address the previous VA 
examinations of record.  

3.  After completion of the above 
development, the veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Then if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


